 TERRE HAUTE COCA COLA BOTTLING CO., INC.435tenance employees and, in accord with our established practice withrespect to outside salesmen, exclude them from the unit.,,Accordingly, we find that the following employees of the Employerat its Beckley, Lewisburg, Logan, and Charleston, West Virginia,plants constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including route super-visors, field men, milk testers or laboratory technicians, and plantclerical employees; 10 but excluding office employees, outside salesmen,guards, professional employees, and supervisors as defined in the Act.5.The Petitioner contends that three regular seasonal employeesare ineligible to vote because they are relatives of management.Weagree as to Fred Hutchinson, son of the president of the Employer, andJimmy Daniels, son-in-law of the manager of the Beckley plant, andfind that they are not eligible to vote.However, we do not agree withthe Petitioner's contention that Carlton Wassum is ineligible becausehis father is the plant materials records clerk in' Beckley; accordingly,we find that he is eligible to vote in the election 11[Text of Direction of Election omitted from publication in thisvolume.]0Natural Products Company,82NLRB 1418.10 In accordancewith the agreement of the parties,we include the waitress,janitor,receivingand shippingclerks,laborers,and regular seasonalemployees ;and we excludeconfidentialsecretaries and the foremanin the bottlingdepartmentat Beckley.11BobTankersley Produce Company,89 NLRB 974.TERRE HAUTE COCA COLA BOTTLING CO.,INC.andLOCAL 85, INTERNA-TIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINKAND DISTILLERY WORKERS OF AMERICA, CIO, PETITIONER.Case No.35-RC--664.July 31, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,' a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.100 NLRB No. 70.227260-53-vol. 100-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act."4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Terre Haute, Indiana, plant, in-cluding driver-salesmen,with specific exclusions and inclusions, dis-cussed below. ,The Employeragreesgenerally to the Petitioner's unitrequest, with exceptions noted below.The Teamsters seeks to repre-sent the driver-salesmen and the production and maintenance em-ployees in two separate units.United Brotherhood of Carpenters &Joiners of America, AFL, Local 133, an Intervenor herein calledthe Carpenters, and Sign Writers Local Union 572, Brotherhood ofPainters, Decorators, & Paper Hangers of America, AFL, an Inter-venor herein called the Painters, seek to sever the carpenters and thepainters, respectively.Driver-salesmen:There are 12, employees in this classification.They drive trucks in designated territories, selling and delivering theEmployer's products and picking up empty cases to be returned to theplant.The Teamsters has negotiated annual collective bargainingcontracts covering these employees since at least 1949.The Boardhas found that driver-salesmen similar to these employees may ap-propriately be represented among the production and maintenanceemployees; it has also held that driver-salesmen may themselves con-stitute an appropriate Unit .2Accordingly, we shall make no final unitdetermination now, but shall await the results of the self-determina-tion elections hereinafter directed.3Chteckers :The Petitioner and the Teamsters would include, andthe Employer would exclude as supervisors, the two checkers.Theyare in charge of the plant when the supervisor is absent. Further,they schedule the work for the load and bottling crews and have the'International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL, Local 144, an Intervenor herein called the Teamsters, contends that itscontract with the Employer covering the driver-salesmen is a bar to this proceeding.Asthe Intervenor failed to produce evidence that the current contract was executed beforethe petition herein was filed, we find that the- contract is not a bar to this proceeding.2Rockford Coca Cola BottlingCo, 81 NLRB 579;Raleigh Coca-Cola Bottling Works,80 NLRB 7683There is some indication in the record that the Teamsters would include in the driver-salesmen voting group the mechanic and mechanic's helpers.The mechanic does the usualrepairs on the trucks used by the driver-salesmen,but he drives the trucks only in testingafter repairs.His helpers are used at times for other work around the plant. Theseemployees,likemost of the other employees in the plant,are supervised by the plantsuperintendent,whereas the driver-salesmen are supervised by the plant manager.Appar-ently, also,their method of pay is different from the driver-salesmen's.We find that theinterest of the mechanic and the mechanic's helpers are more closely allied to those of theproduction and maintenance employees,and therefore we will include them in the lattervoting group.Rockford Coca Cola Bottling Co., supra. TERREHAUTE COCA COLA BOTTLING CO., INC.437power to discipline employees, and the record shows that theyresponsibly direct employees in the performance of their work.Wefind that the checkers are supervisors within the meaning of theamended Act, and we will exclude them.Carpenters:The Carpenters seeks to represent a single carpenterin a unit apart from the production and maintenance employees.Asthe Board has frequently held, a one-man unit is not appropriate forpurposes of collective bargaining.4The request of the Carpenter istherefore denied.Painter and sign erectors :The Painters seeks a separate unit includ-ing the sign painter and the two sign erectors. The latter twoemployees set up and install advertising signs in stores or on bill-boards.There is no contention, nor is there any evidence in therecord, that they are skilled or craft employees.They work, togetherwith the sign painter, as a crew under the supervision of the adver-tising manager.The record does not indicate that interests of thesign erectors are so dissimilar from those of the other employees towarrant their severance in a separate unit.While the Board hascustomarily permitted severance of craft painters,a one-man craftunit, as indicated above, is_not an appropriate bargaining unit.Therequest of the Painters is therefore denied .5We shall direct that separate elections be conducted among the fol-lowing groups of employees at the Employer's Terre Haute, Indiana,plant:1.All production and maintenance employees, excluding driver-salesmen, the city delivery boy," office clerical employees, professionalemployees, checkers and all other supervisors 7 as defined in the Act.2.All driver-salesmen only.If a majority in either voting group vote for the Teamsters theywill be taken to have indicated their desire to constitute a separateappropriate unit. If a majority in both voting groups vote for thePetitioner, both groups will be taken to have indicated a desire toconstitute a single bargaining unit. In the event that a majority inonly one of the two voting groups vote for the Petitioner, the em-ployees in that group may constitutea residualappropriate unit.The Regional Director is instructed to issue a certification of repre-sentatives consistent herewith to the bargaining agent or agents se-lected for such unit or units which the Board, under the circumstances,find to be appropriate for the purposes of collective bargaining.4Johns-Manville Products Corporation,98 NLRB 748.0W. cE J. Sloane,82 NLRB 924.As the duties and supervision of this employee are in the office only,we follow theagreement of the parties to exclude him.'The advertising manager is alleged by the Employer to be a supervisor.The recordindicates that the advertising manager directs the sign erectors and the sign painter intheir work,using independent judgment, and has the power to discipline them.We findthat the advertising manager is a supervisor and therefore exclude him. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Load crew:There are five high schoolstudentswho work about21/2 hours a day, 5 days a week, loading the trucks. Both the Peti-tioner and the Teamsters would includethem among the employeesvoting.The Employer takes no position.As the members of theloading crew are regular part-time employees, we find that they havea sufficient interest to be eligible to vote .8[Text of Direction of Elections omitted from publication in thisvolume.]Cutter Laboratories,98 NLRB 533.L. GORDON & SON, INC.andINTERNATIONAL BROTHERHOOD OF PULP,SULPHITE AND PAPER MILL WORKERS, AFL, PETITIONER.Case No.6-RC-1068.July 31,1952Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by theBoard on May 20, 1952." an election by secret ballot was held on June6, 1952, under the direction and supervision of the Regional Directorfor the Fifth Region, among the employees of the Employer in theunits found appropriate in the Decision.At the close of the election,the parties were furnished with tallies of ballots showing that in theL. Gordon & Son, Inc., unit of approximately 93 eligible voters, 93cast ballots, of which 70 were for the Petitioner, 20 were against thePetitioner, and 3 were challenged; and in the Stylecraft Division ofL. Gordon & Sons, Inc., unit of approximately 19 eligible voters, 19cast ballots, of which 7 were for the Petitioner, 5 were against thePetitioner, and 7 were challenged.On June 12, 1952, the Employer filed objections to conduct affectingthe results of the election.In accordance with the Rules and Regu-lations of the Board, the Regional Director investigated the challengedballots and the objections.On June 26, 1952, the Regional Directorissued and served upon the parties his report on objections and chal-lenges in which he recommended that the challenges be sustained,2 thatthe objections be overruled and that the Petitioner be certified. There-after, the Employer filed timely exceptions to the Regional Director'sreport and to his recommendation that the objections be overruled.'Not reported in printed volumes of Board decisions.:The parties agreed,subsequent to the election,that the challenges to the ballots inthe Stylecraft unit,which were sufficient to affect the results of the election, should besustained on the ground that the voters challenged were permanently laid off by theEmployer.Accordingly,the Regional Director recommended sustaining the challenges tothese ballots and no exceptions were filed to this recommendation.100 NLRB No. 71.